Citation Nr: 0422387	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-00 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for peptic ulcer disease.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1941 to 
August 1945 and from October 1945 to May 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

The veteran presented personal testimony at a September 2003 
travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for entitlement to 
service connection for peptic ulcer disease, and the VA has 
made reasonable efforts to develop such evidence.  

2.  The U.S. Army Reserve Personnel Center has certified that 
the veteran served with the Philippine Commonwealth Army from 
December 1941 to August 1945 and from October 1945 to May 
1946.  

3.  The veteran's recognized service, as certified by the 
U.S. Army, does not include prisoner of war (POW) status.  

4.  The veteran's service records are negative for complaints 
of, or treatment for, peptic ulcer disease.  Peptic ulcer 
disease was not shown within one year after separation from 
service, but rather many years after service.  


CONCLUSIONS OF LAW

1.  The veteran does not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. § 
101(32) (West 2002); 38 C.F.R. §§ 3.1(y), 3.203 (2003).  

2.  Peptic ulcer disease was not incurred in or aggravated by 
service, nor may service connection be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and the enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Recent decisions of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  

In the veteran's case, VA received the veteran's claim for 
entitlement to service connection for peptic ulcer disease in 
June 2001.  By correspondence dated in October 2001, the RO 
sent the veteran information pertaining to VCAA and VA's duty 
to assist.  The RO denied the veteran's claim for entitlement 
to service connection for peptic ulcer disease in a June 2002 
rating decision.  Thereafter, the veteran submitted a timely 
notice of disagreement, received by the RO in July 2002, and 
the RO issued him a Statement of the Case.  

The Board concludes that the discussions contained in the 
October 2001 letter explaining VCAA and the November 2002 
Statement of the Case have provided the veteran with 
sufficient information regarding the applicable regulations.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran of what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

The veteran's service records are negative for complaints 
off, or treatment for, peptic ulcer disease.  The veteran's 
April 1946 Affidavit for Philippine Army Personnel indicated 
that the veteran did not incur any wounds or illnesses while 
in service.  The May 1946 Report of Physical Examination of 
Enlisted Personnel Prior to Discharge, Release from Active 
Duty or Retirement indicated that the veteran's health was 
normal.  

The Personal Record, Army of the Philippines, revealed that 
on physical examination in October 1945, there were no 
abnormalities associated with the veteran's health.  The 
record was negative for peptic ulcer disease.  

Post service medical records associated with the claims file 
included several private medical reports and Medical 
Certificates.  The earliest medical report associated with 
the claims file is dated in March 1988, where it was noted 
that the veteran was seen for complaints of body weakness.  
The diagnosis at that time was gastroenteritis.  

A private Medical Certificate, dated in February 1998, 
revealed that the veteran was under the care of a private 
physician, since 1991, for complaints of a peptic ulcer.  

On the veteran's February 1998 original formal application 
for service connected benefits, the veteran indicated that he 
was a prisoner of war from February 1943 to March 1943.  In 
March 1998, the RO requested both service and medical 
information from the U.S. Army Reserve Personnel Center.  The 
service department verified that the veteran had recognized 
service from December 1941 to August 1945 and from October 
1945 to May 1946.  The veteran's claimed status as a POW was 
not verified by the service department.  

By correspondence, dated in July 1998, the RO notified the 
veteran of the adverse determination. The correspondence 
stated that the service department did not certify that he 
had POW status and that the evidence of record was 
insufficient to support such a finding.  

The veteran submitted a private medical report, dated in 
April 1998, which indicated that the veteran had been seen, 
beginning in 1988, for a total of 14 times and for various 
complaints.  The veteran received treatment for complaints of 
vomiting and dizziness on in February 1991 and the diagnosis 
was bleeding peptic ulcer.  

Thereafter, the veteran submitted a private Medical 
Certificate, dated in July 1998, which simply confirmed that 
the veteran was seen for complaints of body weakness in March 
1988.  As stated above, a diagnosis of gastroenteritis was 
rendered.  

The veteran submitted an informal claim for entitlement to 
service connection for peptic ulcer disease, dated in June 
2001.  His primary contentions were that he joined the 
guerrilla forces; he was captured and imprisoned by the enemy 
from approximately March 14, 1943 to June 1943; and that 
peptic ulcer disease was the result of his guerrilla service, 
where during such time he was not eating regularly.  The 
veteran submitted three Affidavits, all executed in July 
1961, to support his claim that he was attacked by the enemy 
on March 14, 1943 and imprisoned by the enemy until 
approximately June 1943.  Each affiant stated that they 
personally knew the veteran and that the veteran was 
imprisoned by the enemy from March 1943 to approximately June 
1943.  

A private Medical Certificate dated in October 2001 showed 
complaints of pain and dizziness.  The diagnosis was peptic 
ulcer and hypertension.  

In November 2001, VA received additional, yet similar, 
arguments in support of the veteran's claim.  These 
statements simply reiterated what was previously submitted, 
namely that the onset of peptic ulcer disease began while 
operating as a member of the guerrilla forces and that he was 
captured in March 1943 and held as a POW.  

In January 2002, the veteran submitted a Summary of Records 
from his private physician. These records confirm that the 
veteran had been treated for symptoms related to peptic ulcer 
disease, beginning in March 1988.  

In April 2002, the veteran submitted an additional statement 
in support of his claim as well as two additional Affidavits 
from fellow service men.  The veteran's primary contention 
was that he was treated in February 1943 and 1944 by a 
private physician for a peptic ulcer.  

By an Affidavit executed in April 2002, the affiant stated 
that in February 1943, the veteran complained of gas and 
stomach pain.  He also stated that a physician, who is now 
deceased, treated the veteran for an ulcer.  

In the second Affidavit submitted, also executed in April 
2002, the affiant stated that in December 1944, the veteran 
complained of stomach pain while vomiting.  The affiant 
stated that he witnessed the physician, who is now deceased, 
attend to the veteran's complaints of stomach pain and that 
the diagnosis was recurrent ulcer.  

Thereafter, in the veteran's July 2002 notice of 
disagreement, he maintained that the service dates, as shown 
in the June 2002 rating decision were incorrect and that he 
had continuous service from December 1941 to May 1946.  He 
also maintained that the Affidavits submitted in support of 
his claim established that his disability should be service 
connected.  

The veteran gave personal testimony during a September 2003 
travel Board hearing before the undersigned.  He testified 
that he had peptic ulcer disease in service.  At some point 
in time, he decided to join the guerrilla forces and at times 
went without eating.  He testified that in 1943, he 
experienced vomiting and was treated for an ulcer.  In 1944, 
he experienced weakness and was treated for such weakness.  

The veteran further testified that after service, he was seen 
in 1991 for a bleeding ulcer.  He did not recall undergoing 
an examination at the time he was discharged in 1946.  He 
stated that he was receiving treatment for peptic ulcer 
disease by a private physician.  

The veteran's primary contentions during testimony were that 
he was unable to eat, which he believed probably caused his 
peptic ulcer, and that he was treated for peptic ulcer 
disease in service.  

Law and Regulations

Generally, service connection may be granted for a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted where the evidence shows that the veteran had a 
chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. §§ 
3.303(b); 3.307, 3.309 (2003).  

Where there is no evidence of a chronic condition during 
service or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as peptic ulcer disease, shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within 1 year from the date of separation 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  

If a veteran is (1) a former prisoner of war and; (2) as such 
was interned or detained for not less than 30 days, peptic 
ulcer disease shall be service connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval or air service even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(c).  

The term former prisoner of war means a person, who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  38 C.F.R. § 3.1(y).  

VA shall accept the findings of the appropriate service 
department that a person was a prisoner of war during a 
period of war unless a reasonable basis exists for 
questioning it.  Such findings shall be accepted only when 
detention or internment is by an enemy government or its 
agents.  38 C.F.R. § 3.1(y)(1).  

Analysis

Upon review of the medical evidence of record, statements, 
arguments and Affidavits submitted in support of the 
veteran's claim, as well as the personal testimony presented 
at the travel Board hearing, the Board concludes that peptic 
ulcer disease was not incurred in service, nor may service 
connection be presumed.  

The veteran was discharged from service in May 1946.  The 
Board observes that in the April 1946 Affidavit for 
Philippine Army Personnel, the veteran reported having 
incurred no illness or wounds during service.  Examinations 
conducted in October 1945 and May 1946 also found no evidence 
of ulcer disease.  

The Board concludes that the record contains medical evidence 
tending to show that the veteran has a current peptic ulcer 
disease.  The record contains several medical reports from 
private physicians and facilities, showing treatment for 
symptoms associated with peptic ulcer disease.  However, 
these medical records date back to the year 1988, more than 
40 years after the veteran separated from service.  More 
significantly, these medical records fail to state that 
peptic ulcer disease is related to the veteran's period of 
recognized service.  Therefore, the Board concludes that 
there is no link or nexus between the current peptic ulcer 
disease and service.  

The Board further observes that peptic ulcer disease is one 
of the diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309.  Post service medical records show 
treatment for peptic ulcer, beginning in the year 1988.  In 
terms of the elements necessary to establish service 
connection for disease subject to presumption service 
connection, the disease must have become manifest to a degree 
of 10 percent or more within 1 year from the date of 
separation from service.  

The Board concludes that service connection on a presumptive 
basis cannot be granted since peptic ulcer disease was first 
shown in 1988, more than 40 years after separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

The Board notes that peptic ulcer disease is one of the 
diseases subject to presumptive service connection, as 
applied to a former POW under 38 C.F.R. § 3.309(c).  The 
veteran has submitted several documents purporting to 
establish his status as a former prisoner of war (POW).  The 
term former prisoner of war is defined above.  

VA shall accept the findings of the appropriate service 
department that a person was a prisoner of war during a 
period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y).  However, the 
appropriate service department, that is, the U.S. Army, was 
not able to certify the veteran's status as a POW.  
Therefore, service connection cannot be presumed in this 
regard, as the veteran did not have recognized POW status, as 
certified by the service department.  

The Board has considered the lay statements and Affidavits 
from those who stated that they had service with the veteran 
and observed his stomach pain and peptic ulcer problems 
during service.  The Board has also taken into account the 
Affidavits that support the veteran's contentions of being 
captured and made a POW by the enemy.  Nonetheless, as to POW 
status, the certification by the service department is 
controlling.  

While the Board acknowledges these statements pertaining to 
the reported onset of the veteran's peptic ulcer, the lay 
statements themselves are insufficient; there must be medical 
evidence tending to show that the disorder was incurred in 
service, or within a year after service.  The veteran and his 
fellow servicemen, as laymen, are not physicians, and 
therefore, not competent to give opinions regarding medical 
causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Summary

The veteran has not offered any competent medical evidence 
tending to show that peptic ulcer disease was incurred in 
service, or within 1 year after service.  Furthermore, POW 
status was not certified.  After a review of all the evidence 
of record and for the reasons articulated above, the Board 
concludes that the benefit-of-the-doubt rule does not apply 
because the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



